*881Order reversed and petition dismissed, without costs, upon the ground that it does not appear that section 148 or section 148-a of the Election Law was violated, or that the petition filed under section 148 was, as matter of law, so permeated with fraud as to render it invalid. Neither Special Term nor the Appellate Division has made findings of fraud in this respect nor does the evidence require findings to that effect. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Foster and Scileppi.